DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/29/2021 has been entered.

Response to Amendment
3.	The amendment(s), filed on 12/29/2021, have been entered and made of record. Claims 1-20 are pending. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/19/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Response to Arguments
5.	Applicant's arguments filed on 12/29/2021 with respect to claims 16-17 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Objections
6.	Claim 1 is objected to because of the following informalities:Claim 1, lines 12-13: recites the limitation of “…from the fully unfolded state to an a partially unfolded state…”. Therefore, the indefinite article “an” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-PGPUB 2016/0085319) in view of Schenone et al. (US-PGPUB 2021/0096611). 
 	Regarding claim 16, Kim discloses an electronic device (Mobile terminal 100; see fig. 1 and paragraph 0035) comprising: 

 	a camera (Camera 121. The photo sensor can be laminated on, or overlapped with, the display device; see figs. 1 and paragraphs 0035, 0038, 0057, 0072-0073); 
 	a processor (Controller 180; see fig. 1 and paragraph 0035); and
 	a memory (Memory 170; see fig. 1 and paragraph 0044) operatively connected to the processor, wherein the memory stores instructions that cause, when executed (Programs to be stored in the memory 170, installed in the mobile terminal 100, and executed by the controller 180 to perform an operation (or function) for the mobile terminal 100; see paragraph 0044), the processor to: 
 	receive a user input for activating the camera (The control unit 180 is configured to display applications 4-2, for instance, a camera application. Unit 180 is configured to execute a selected application when a specific application is selected by a user among the applications which are displayed; see paragraphs 0173-0175); 
 	identify a state of the foldable display based on the user input (Control the menu touched by the user according to the changed folding angle; see paragraph 0227-0228); 
 	display a live view of an object obtained by the camera through a full screen of the foldable display based on a first state of the foldable display (When the first and second display regions 151a and 151b are folded inward at a preset angle within a first preset time in a state where a preview image captured by the camera 121 is displayed on the first and second display regions 151a and 151b (or, the entire screen) of the flexible display unit 151. Display a preview image 15-1 captured by the camera 121 on the first and second display regions 151a and 151b (or, the entire screen) of the 
 	However, Kim fails to expressly disclose divide the foldable display into a first region for a live view and a second region for a lighting plate with respect to a folding site based on a second state of the foldable display; display a live view of an object obtained by the camera on the first region of the foldable display divided based on the folding site; and output illumination light for the camera through the second region of the foldable display divided based on the folding site.
 	On the other hand, Schenone discloses divide the foldable display into a first region for a live view (Part 102 with Region 106 for preview image; see figs. 4C, 14B and paragraphs 0041, 0064. Fig. 3 depicts camera stream (house image) displayed in response to detected orientation upon launch of camera application; see paragraph 0040) and a second region for a lighting plate (Part 104 with Region 108 for flash application; see figs. 13C, 13D, 14B and paragraphs 0062, 0064) with respect to a folding site (Hinge 110; see figs. 1A-1D, 2) based on a second state of the foldable display (Folded display state; see figs. 4C, 14B); display a live view of an object obtained by the camera on the first region of the foldable display divided based on the folding site (When a user rotates the second portion 104 counterclockwise while the first 13C, the user rotates the second portion 104 counterclockwise while a pose of the first portion 102 remains relatively unchanged. The flash 124 emits increasingly brighter light as the hinge angle increases and the flash 124 moves in a direction away from the user; see figs. 13C-13D, 18C, 18D and paragraphs 0062, 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Schenone to provide divide the foldable display into a first region for a live view and a second region for a lighting plate with respect to a folding site based on a second state of the foldable display; display a live view of an object obtained by the camera on the first region of the foldable display divided based on the folding site; and output illumination light for the camera through the second region of the foldable display divided based on the folding site for the purpose of easily and conveniently displaying images and controlling illumination in accordance to detected folding states and user preferences. 

 	Regarding claim 17, Kim and Schenone disclose everything claimed as applied above (see claim 16).  In addition, Kim discloses the first state includes an unfolded state with a specified angle or a fully unfolded state (When the first and second display regions 151a and 151b are folded inward at a preset angle within a first preset time in a 
 	However, Kim fails to expressly disclose the second state includes an unfolded state with an angle less than the specified angle.
 	Nevertheless, Schenone discloses the second state includes an unfolded state with an angle less than the specified angle (Providing an unfolded state having an angle less than 180º; see figs. 4C, 14B, 13C, 13D, 18C, 18D). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Schenone to provide the second state includes an unfolded state with an angle less than the specified angle for the purpose of easily and conveniently displaying images and controlling illumination in accordance to detected folding states and user preferences. 


Allowable Subject Matter
10.	Claims 1-15 and 18-20 are allowed.
11.	The following is an examiner’s statement of reasons for allowance:
claim 1, the prior art does not teach or fairly suggest “…identify a state of the electronic device, receive a user input for activating the camera, if the state of the electronic device is in a fully unfolded state of the foldable display when the camera is activated, display a live view of an image obtained through the camera on a screen of the foldable display in the fully unfolded state; in response to the state of the electronic device changing from the fully unfolded state to an a partially unfolded state of the foldable display with an angle relative to a folding site; identify a first region and a second region of the foldable display divided according to the folding site; and while in the partially unfolded state and in a camera mode for taking a selfie, display the live view of the image obtained through the camera on the first region of the foldable display and use the second region of the foldable display to illuminate light for illuminating a face of a person taking a selfie…” and used in combination with all of the other limitations of the claim 1.

13. 	Claims 2-15 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

14.	Regarding claim 18, the prior art does not teach or fairly suggest “…identifying a state of the electronic device; receiving a user input for activating a camera; if the state of the electronic device is in a fully unfolded state of the foldable display when the camera is activated, displaying a live view of an image obtained through the camera on a screen of the foldable display in the fully unfolded state; in response to the state of the electronic device changing from the fully unfolded state to an a partially unfolded state 

15. 	Claims 19-20 depend on allowable claim 18. Therefore, the dependent claims are also held allowable.
16.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/21/2022